DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 4, 7, 10-14 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Zemel et al (US 2013/0345620 hereafter Zemel) in view of O’Keefe et al (US 2012/0089084 hereafter O’Keefe) and Pietremaggiori et al (US 2014/0377320 hereafter Pietramaggiori).
Zemel discloses a method of preparing a liquid plasma, comprising filling a plasma generator with a carrier gas, supplying a voltage to the fluid at a given frequency and irradiating the liquid medium with the generate plasma [0036].  The gas can comprise nitrogen gas [0036].  The supplying voltage is 10-50 kV [0082].  The voltage is applied at a frequency of 10-50 kHz [0031].  The plasma can be applied to the skin to treat skin disorders like hyperpigmentation, sun spots and injuries like lesions and scars [0035, 0063].  Drugs and active agents can be used to work synergistically with the applied plasma to the skin [0104].
While the reference is suggestive of active compounds working synergistically with the plasma to treat skin conditions, the reference is silent to the specific compounds of claim 13.  The use of said compounds is known in the art as seen in the O’Keefe patent.
O’Keefe discloses a method of making liquid based plasma that can be used to treat skin conditions [abstract].  The plasma is formed by filling a generator with a liquid, and applying a voltage at a desired frequency to the liquid and generating plasma [0022-0025].  The plasma can be combined with active compounds like epidermal and transforming growth factors [0040].  The liquid can be nitrogen gas and the voltage of about 12.5 kV can be applied at a frequency of about 100 kHz [0051].  It would have been obvious to apply these active compounds to the method of Zemel as they solve the same problem of treating skin injuries or disorders with a combination of liquid based plasma and active compounds. 
While the combination discloses a method of generating plasma from carrier gas with a liquid medium, the reference is silent to a carbon or nitrogen source present in the liquid medium.  It would have been obvious to include these sources in the liquid medium as seen in the Pietramaggiori patent.

With these aspects in mind it would have been obvious to combine the teachings and suggestions of the prior art in order to form a stable means of treating skin damage and injuries.  The method of Zemel discloses the same method of forming liquid based plasma by filling a chamber with gas, supplying a voltage at a frequency and irradiating at those parameters to treat skin conditions.  Zemel is suggestive of the use of active compounds to work in synergistic nature with the plasma in order to enhance the treatment qualities of the method.  O’Keefe discloses a method of treating skin injuries comprising combining specific growth factors with liquid based plasma.  It would have been obvious to combine the elements of Pietramaggiori to include the liquid medium with carbon and nitrogen sources into the Zemel as they solve the same problem and induce cell growth.  It would have been obvious to apply these compounds as they solve the same problem in similar way.  One of ordinary skill in the art would have been motivated to combine the prior art as they solve the same problem and in order to provide an enhanced treatment of skin injuries.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/1/21, with respect to the rejection(s) of claim(s) 1, 4, 7, 10-14 and 21-23 under 35 USC 103 (a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618